DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 2/14/22 in response to the Office Action of 11/15/21 are acknowledged and have been entered.
	Claims 1-7 and 9-20 are pending.
	Claims 1-3 have been amended by Applicant.
	Claims 1-7 and 9-20 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-6 and 9-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kahvejian et al (WO 2015/073587 A2; 5/21/15; 2/17/21 IDS) in view of Hawkins et al (US 2011/0300629 A1; 12/8/11; 2/17/21 IDS), Hyde et al (US 2010/0040546 A1; 2/18/10; 2/17/21 IDS), Zhang et al (BMC Cancer, 2014, 14(193): 1-17; 2/17/21 IDS), Chandarlapaty et al (Clin Cancer Res, 2012, 18(24): 6784-6791), Vivanco et al (Nature Reviews, 2002, 2: 489-501), and  Hashizume et al (American Journal of Pathology, 2000, 156(4): 1363-1380; 2/17/21 IDS). 
Kahvejian et al teaches methods of treating or preventing cancer comprising administering to a human subject pharmaceutical compositions comprising synthetic 
Kahvejian et al does not specifically demonstrate administered complexes are delivered to an extravascular site, describe a subject as having resistant cancer and/or a cancer lacking a functional caspase apoptosis pathway, describe a subject as having a solid tumor that is vascularized, describe the subject as having a cancer comprising a mutation of a gene listed in 
Hawkins et al demonstrates administering to a subject complexes comprising erythrocyte cells expressing receivers (TR3) on the cells’ surfaces target and kills human pancreatic tumor cells in vivo, resulting in decreased tumor volume (Figure 6, in particular).
Hyde et al teaches methods of treating tumors comprising administering to a subject complexes comprising erythroid cells expressing receivers on the cells’ surfaces wherein the complexes comprise antineoplastic payloads, including those that induce apoptosis and those that kill tumor cells by non-apoptotic mechanisms ([0306]-[0309] and Example 1, in particular). Hyde et al further teaches such complexes comprising receivers targeting abnormal vascular walls of tumors ([0053], in particular).
Zhang et al teaches erythrocytes can exist in the center of tumor nests where there is no vascular structure between surrounding tumor cells and the erythrocytes (Figure 5B and page 
Chandarlapaty et al teaches subjects with breast cancer with tumors resistant to an antibody therapeutic of instant Table 1 having a mutation in a gene of instant Table 8 that results in AKT activation (see Abstract, in particular). As evidenced by Vivanco et al (Nature Reviews, 2002, 2: 489-501), such AKT activation in cells inhibits apoptosis and inhibits pro-death caspase-9 (page 493, in particular).  
Hashizume et al teaches erythrocytes in an extravascular site and that blood vessels are unusually leaky, tumors have tumor cell-lined lakes of erythrocytes, disorganized, loosely connected, branched, overlapping or sprouting endothelial cells, and opening between these cells contribute to tumor vessel leakiness, permitting access of macromolecular therapeutic agents to tumor cells (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to treat just any subject with just any type of tumor comprising performing the method of Kahvejian et al of administering pharmaceutical compositions comprising synthetic membrane-receiver polypeptide complexes comprising erythroid cells expressing receivers on the cells’ surfaces wherein the receivers of the complexes are any receivers of the cited references that targets tumor of the subject, including tumor cells at a vascular site and cells at an extravascular site, and the payloads of the complexes are any anti-neoplastic payload of the cited references because the cited references teach methods of therapeutically treating subjects with cancer comprising administering complexes comprising erythrocytes comprising receivers that target the erythrocytes to tumor 
Further, one would predict apoptosis of tumor cells and/or tumor cell death when performing the combined method because Hawkins et al demonstrates administering to a subject complexes comprising erythrocyte cells expressing receivers (TR3) on the cells’ surfaces targets and kills human pancreatic cancer cells in vivo and results in decreased tumor volume (Figure 6, in particular) and payloads of Hyde et al include those that induce apoptosis ([0306]-[0309] and Example 1, in particular).
Further, one would expect complexes comprising anti-CD20 antibody of Kahvejian et al would induce hypercrosslinking of CD20 on the surface of a cancer cell because the antibodies bind CD20 on cancer cells.
Further, because the complexes of the combined method specifically target tumor cells, it would naturally flow from the combined method that the presence and persistence of complexes within tumors would be elevated and result in ratios recited by the instant claims.
Further, one of skill in the art would have been further motivated, with an expectation of success to optimize the combined method using just any copy number for the receivers (including 25,000 copies, 50,000 copies and 100,000 copies of Kahvejian et al) because Kahvejian et al teaches varying the copy number of a receiver ([0673], in particular).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

The amendments to the claims and the arguments found in the Reply of 2/14/21 have been carefully considered, but are not deemed persuasive. In regards to the citation of Example 1 of the instant specification and argument the claims are non-obvious because claimed enucleated erythroid cells unexpectedly provide increased apoptosis of tumor cells as compared to the level of apoptosis observed when tumor cells are contacted with soluble binding agent alone, the examiner disagrees. Results obtained with enucleated erythroid cells of Example 1 are (1) not commensurate with the scope of the instant claims and (2) are not surprising. The enucleated erythroid cells of Example 1 comprise anti-CD20 antibody rituximab as the receiver and the instant specification (see third full paragraph on page 109, in particular) attributes the increased ability of enucleated erythroid cells of Example 1 comprising anti-CD20 antibody rituximab to induce apoptosis is due to the ability of numerous copies of rituximab on the erythroid cells to cluster/cross-link CD20. The results of Example 1 are not commensurate with the scope of the instant claims because the asserted “unexpected” attribute is due to the ability of constructs comprising rituximab to cluster/cross-link CD20 and: (i) no instant claim recites constructs comprising rituximab and (ii) only claims 6 and 15 recite constructs comprising anti-CD20 as a receiver. Further, the ability of constructs comprising enucleated erythroid cells with numerous copies of rituximab on their surface to generate increased apoptosis of tumor cells as compared to the level of apoptosis observed when tumor cells are . 

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian et al (WO 2015/073587 A2; 5/21/15; 2/17/21 IDS) in view of Hawkins et al (US 2011/0300629 A1; 12/8/11; 2/17/21 IDS), Hyde et al (US 2010/0040546 A1; 2/18/10; 2/17/21 IDS), Zhang et al (BMC Cancer, 2014, 14(193): 1-17; 2/17/21 IDS), Chandarlapaty et al (Clin Cancer Res, 2012, 18(24): 6784-6791), Vivanco et al (Nature Reviews, 2002, 2: 489-501), and  Hashizume et al (American Journal of Pathology, 2000, 156(4): 1363-1380; 2/17/21 IDS) as applied to claims 1-6 and 9-20 above, and further in view of Brahmer et al (NEJM, 2012, 366(26): 2455-2465).
The combined method of Kahvejian et al, Hawkins et al, Hyde et al, Zhang et al, Chandarlapaty et al, Vivanco et al, and Hashizume et al is discussed above.

Brahmer et al teaches anti-PD-L1 antibodies provide therapeutic benefit by targeting cancer cells in vivo (page 2 and Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Kahvejian et al, Hawkins et al, Hyde et al, Zhang et al, Chandarlapaty et al, Vivanco et al, and Hashizume et al wherein receivers of the complexes include anti-PD-L1 antibodies of Brahmer et al linked to the erythrocytes by transmembrane domains of Kahvejian et al because the receivers of the combined method are to target tumor cells and Brahmer et al teaches anti-PD-L1 antibodies provide therapeutic benefit by targeting cancer cells in vivo (page 2 and Abstract, in particular) and Kahvejian et al teaches transmembrane domains as a means for linking receivers to erythrocytes ([0367], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 2/14/22, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SEAN E AEDER/Primary Examiner, Art Unit 1642